Citation Nr: 0933347	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a separate, compensable disability ratings for 
irritable bowel syndrome (IBS) and fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 1984 
and from May 1986 to May 1990, with a prior period of active 
duty for training from January to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) above.

In June 2009, the Veteran and his wife, M.L., testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file.  

As discussed below, the issue involving the disability rating 
to be assigned to service-connected acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is needed on the part of the 
Veteran.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that the Veteran's irritable bowel syndrome and 
fibromyalgia are separate and chronic medical conditions, 
separate from his service-connected acquired psychiatric 
disability and manifested by separate and distinct symptoms.  

2.  The competent and probative evidence of record 
establishes that the Veteran's IBS is manifested by 
alternating diarrhea and constipation, intermittent abdominal 
pain and cramps, nausea, and flatulence.  

3.  The competent and probative evidence of record 
establishes that the Veteran's fibromyalgia is manifested by 
entire body pain, tender points, stiffness, easy 
fatigability, headaches, and sleep disturbance, which require 
medication therapy but are not responsive to treatment.  

4.  The Veteran has submitted competent lay evidence showing 
that his irritable bowel syndrome and fibromyalgia symptoms 
are chronic, severe, and constant.  


CONCLUSION OF LAW

The schedular criteria for a separate 40 percent rating, but 
no higher, for service-connected fibromyalgia, with irritable 
bowel syndrome, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Veteran is challenging the disability 
rating assigned following the grant of service connection, or 
the lack thereof.  In Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Review of the evidence shows the RO sent the Veteran a letter 
in March 2006, which was sent prior to the initial RO 
decision on appeal and addressed all required notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate his claims and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of how disability ratings 
and effective dates are assigned.  See Dingess, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from November 2004 to 
May 2009 and private medical records dated from December 2001 
to May 2009.  The Veteran was afforded a QTC examination in 
January 2009 in conjunction with this appeal, and he was 
given an opportunity to set forth his contentions at the 
hearing before the undersigned.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Veteran recently submitted evidence in support of his 
claim directly to the Board, without a waiver of initial 
consideration by the RO.  The evidence includes medical 
evidence related to his acquired psychiatric disorder, as 
well as a July 2009 medical statement from R.W., P.A., which 
reiterates his previous statements.  Because the July 2009 
medical opinion is essentially duplicative of the evidence 
already associated with the claims file, and given the 
favorable decision herein, the Board finds no prejudice to 
the Veteran in proceeding with the present decision without 
remanding for initial consideration of the evidence.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The Veteran is seeking separate, compensable disability 
ratings for IBS and fibromyalgia, which, in addition to 
erectile dysfunction (ED), are currently evaluated as 
physical manifestations of the Veteran's service-connected 
acquired psychiatric disorder.  ED is not currently on 
appeal, and will not be addressed herein.  

By way of factual background, in August 2001, the RO issued a 
rating decision wherein service connection was established 
for several disabilities including tinnitus, rated as 10 
percent disabling, and an anxiety disorder, with depression, 
rated as 30 percent disabling, both effective from June 1999.  

In March 2006, the Veteran filed a claim of service 
connection for several disabilities, as secondary to his 
service-connected tinnitus and/or anxiety disorder, including 
IBS and fibromyalgia.  In a rating decision dated August 
2006, the RO denied service connection for IBS and 
fibromyalgia as secondary to service-connected tinnitus 
and/or anxiety disorder.  In that rating decision, the RO 
also increased the Veteran's disability rating for service-
connected anxiety disorder from 30 percent to 70 percent, 
effective in March 2006.  

The Veteran appealed the RO's denial of service connection 
for IBS and fibromyalgia.  Subsequently, in a July 2007 SSOC, 
the RO re-characterized the Veteran's service-connected 
anxiety disorder as acquired psychiatric disorder, claimed or 
diagnosed as anxiety disorder, depression, panic disorder, 
agoraphobia, pain disorder and obsessive compulsive disorder, 
with physical symptoms of fibromyalgia, IBS, and ED, and 
determined that a disability rating higher than 70 percent 
was not warranted.  In re-characterizing the Veteran's 
disability, the RO noted that the mental and physical 
symptoms of the Veteran's acquired psychiatric disorder were 
intertwined and therefore rated together under the criteria 
for mental disorders, because those criteria afford the 
Veteran the highest possible rating for the current 
manifestations.  See 38 C.F.R. §§ 4.126, 4.14.  

Later that month, the Veteran submitted a substantive appeal, 
via VA Form 9, indicating that he wanted separate ratings for 
IBS and fibromyalgia.  In a subsequent SSOC, dated March 
2009, the RO denied entitlement to separate, compensable 
disability ratings for IBS and fibromyalgia on the basis that 
the combined 70 percent rating for service-connected acquired 
psychiatric disorder, which includes consideration of his IBS 
and fibromyalgia symptoms, is in the Veteran's best interest 
because, separately, the IBS and fibromyalgia disorders would 
warrant no more than 10 percent under their appropriate 
diagnostic criteria, and the rating assigned for the acquired 
psychiatric disorder might have to be decreased if it were 
evaluated without consideration of those other symprtoms.  

The Veteran has continued his appeal, arguing that his IBS 
and fibromyalgia are separate and distinct disabilities from 
his acquired psychiatric disorder and, thus, warrant separate 
disability ratings.  The Board agrees.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided, as impermissible pyramiding of ratings.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

When rating mental disorders, consideration must be given to 
the frequency, severity, and duration of psychiatric 
symptoms, among other things.  See 38 C.F.R. § 4.126.  When a 
single disability has been diagnosed as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  

Turning to the merits of this claim, the medical evidence of 
record shows the Veteran's IBS and fibromyalgia are related 
to his service-connected acquired psychiatric disorder.  See 
Medical Provider Statements from Drs. G., S., and R.W., P.A., 
dated March 2006, April 2006, and October 2007.  While the 
evidence initially reflected that the Veteran's IBS and 
fibromyalgia symptoms are more severe when he experiences 
increased anxiety, the evidence now shows that the Veteran's 
IBS and fibromyalgia symptoms are fairly consistent and not 
dependent upon any vagaries of his emotional state.  See VA 
outpatient treatment records dated July and December 2005, 
February 2006; private medical records dated December 2005 
and March 2006; see also December 2008 statement from R.W., 
P.A.  Nevertheless, while the evidence reflects a causal 
relationship between the Veteran's acquired psychiatric 
disorder, IBS, and fibromyalgia, the preponderance of the 
evidence shows that his IBS and fibromyalgia are separate and 
distinct disabilities.  Indeed, R.W., P.A., and the physician 
who conducted the January 2009 QTC examination opined that 
the Veteran's IBS and fibromyalgia are separate and chronic 
medical conditions, not merely symptoms of his variously 
diagnosed psychiatric disability.  See December 2008 and July 
2009 statements from R.W., P.A.; January 2009 QTC examination 
report.  

In this regard, the Board notes that, while the Veteran's 
acquired psychiatric disorder, IBS, and fibromyalgia are 
shown to be causally related, the medical evidence of record 
shows that each disability has its own separate 
manifestations.  Therefore, the Board finds that separate 
ratings are warranted for the Veteran's service-connected IBS 
and fibromyalgia.  The Board will now discuss the appropriate 
disability rating to be assigned for each disability.  

Irritable colon syndrome is evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, which provides that a 
noncompensable (zero percent) rating is warranted for mild 
irritable bowel syndrome, with disturbances of bowel function 
and occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable bowel syndrome, 
with frequent episodes of bowel disturbances and abdominal 
distress.  A 30 percent rating is warranted for severe 
irritable bowel syndrome, with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  

Fibromyalgia is evaluated under 38 C.F.R. § 4.71a, DC 5025, 
which provides that, with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, a 10 percent rating is warranted when the symptoms 
require continuous medication for control; a 20 percent 
rating is warranted when the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time; and a 40 percent rating is 
warranted when the symptoms are constant, or nearly so, and 
refractory to therapy.  

At the outset, the Board notes that the rating criteria for 
fibromyalgia include irritable bowel symptoms as a 
manifestation or symptom to be considered when assigning the 
appropriate disability rating.  While the medical evidence 
shows the Veteran's IBS and fibromyalgia are separate 
disabilities, to avoid pyramiding, the Board will evaluate 
both disabilities under DC 5025, for fibromyalgia, and assign 
the highest disability rating possible to reflect the 
severity of all of his symptoms.  See 38 C.F.R. § 4.14.  

In this context, with respect to his IBS, the medical 
evidence of record shows the Veteran has consistently 
reported experiencing alternating diarrhea and constipation, 
intermittent abdominal pain and cramps, nausea, and 
flatulence.  See VA outpatient treatment records dated from 
November 2004 to May 2009; private medical record dated from 
December 2001 to May 2009; see also January 2009 QTC 
examination report; July 2009 statement from R.W., P.A.  The 
Veteran has submitted competent lay evidence showing that his 
IBS symptoms are chronic, severe, and constant.  See June 
2009 statements from Veteran and M.L.  The lay statements 
submitted in support of this claim are supported by the 
medical evidence of record, in that the medical evidence 
shows he has consistently reported having these symptoms 
since approximately October 2005; however, as to the 
Veteran's reported abdominal cramping, the evidence shows 
intermittent complaints early in the appeal period with more 
consistent complaints shown in the more recent evidence of 
record.  See October 2005 VA outpatient treatment record and 
private medical record; see also VA outpatient treatment 
records and private medical records dated from November 2005 
to May 2009.  

With respect to the Veteran's fibromyalgia, the preponderance 
of the medical evidence of record shows the Veteran 
experiences entire body pain, tender points, stiffness, easy 
fatigability, headaches, and sleep disturbance.  See VA 
outpatient treatment records dated from November 2004 to May 
2009; private medical records dated from December 2001 to May 
2009; see also January 2009 QTC examination report; July 2009 
statement from R.W., P.A.  At the most recent QTC examination 
in January 2009, the examiner noted there were no tender 
points detected on examination; however, both the Veteran and 
his spouse testified that the Veteran indicated that he had 
tender points during the QTC examination, although his 
reports are not reflected in the examination report.  In 
addition, despite the lack of tender points found on 
objective examination in January 2009, the other medical 
evidence of record shows the Veteran has consistently 
reported having tender points throughout the appeal period.  

The Veteran has submitted competent lay evidence showing that 
his fibromyalgia symptoms are chronic, constant, and severe, 
and the most recent medical evidence of record shows he 
experiences symptoms more than 2/3 of the time per year.  The 
medical evidence also shows the Veteran has always required 
medication to treat his symptoms; however, the evidence shows 
his symptoms help with pain somewhat but do not alleviate his 
other symptoms, including fatigue, general tender spots, and 
stiffness.  See January 2009 QTC examination report; June 
2009 Travel Board hearing transcript.

Therefore, given the evidence showing that the Veteran 
constantly experiences fibromyalgia symptoms, including 
severe IBS, which do not respond to medication therapy, the 
Board finds a 40 percent rating is warranted under DC 5025.  
That 40 percent rating contemplates the Veteran's severe IBS 
symptoms, as irritable bowel/colon symptoms are contemplated 
in the rating criteria.  As a result, the Board finds that 
the disability rating assigned herein reflects adequately 
reflects the clinically established impairment experienced by 
the Veteran with respect to his service-connected 
fibromyalgia, with IBS.  

The Board has considered whether the Veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, it finds that, at no time since the 
filing of his claim for service connection, in March 2006, 
have his IBS and fibromyalgia disabilities been more 
disabling than as currently rated under this decision.  His 
subjective complaints and the objective findings have been 
relatively consistent throughout the appeal period.

In view of the foregoing, the Board finds that the 
preponderance of the evidence supports the grant of a 
separate, 40 percent rating for service-connected 
fibromyalgia, with IBS, under DC 5025.  All reasonable doubt 
has been resolved in favor of the Veteran.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

A separate, 40 percent rating for service-connected 
fibromyalgia, with IBS, is granted, subject to the laws and 
regulations governing the payment of monetary awards.  

REMAND

The Veteran's service-connected acquired psychiatric disorder 
is currently rated as 70 percent disabling, effective from 
March 2006.  The 70 percent rating was initially granted in 
an August 2006 rating decision based solely upon evidence of 
the Veteran's mental impairment.  See VA examination report 
dated May 2006.  

As noted above, the RO issued an SSOC in July 2007 wherein 
the Veteran's service-connected anxiety disorder was re-
characterized as an acquired psychiatric disorder, claimed or 
diagnosed as anxiety disorder, depression, panic disorder, 
agoraphobia, pain disorder, and obsessive compulsive 
disorder, with physical symptoms of fibromyalgia, irritable 
bowel syndrome, and erectile dysfunction.  In the July 2007 
SSOC, the RO determined that a disability rating higher than 
70 percent was not warranted and noted that, if the Veteran's 
IBS and fibromyalgia disabilities were given separate 
ratings, consideration would have to be given to the 
appropriate rating assigned for the acquired psychiatric 
disorder, implying that the rating criteria might warrant a 
lower disability evaluation without consideration of those 
separate symptoms.  

Given the Board's decision to grant a separate 40 percent 
rating for service-connected fibromyalgia, with IBS, it is 
not clear what disability rating the RO should assign for the 
Veteran's service-connected acquired psychiatric disorder.  
On remand, the RO will be requested to conduct any necessary 
development and assign the appropriate rating to the 
Veteran's service-connected acquired psychiatric disorder, 
without consideration of the Veteran's fibromyalgia with IBS.  
Given that the last mental status examination was conducted 
in May 2006, a new examination should be conducted.  

In view of the foregoing, the case is REMANDED for the 
following:

1.	With respect to the appropriate rating 
to be assigned for the Veteran's 
service-connected acquired psychiatric 
disorder, conduct any development 
deemed appropriate, to include 
obtaining any outstanding treatment 
records and scheduling a mental status 
examination.  

a.	The physician who conducts the 
examination should be informed 
that he/she should not consider 
any effect the Veteran's irritable 
bowel syndrome and fibromyalgia 
has on his service-connected 
acquired psychiatric disorder.  

b.	All indicated tests and studies 
should be conducted, and all 
findings described in detail.  The 
claims file must be made available 
to the examiner for review, and 
the examination report should 
reflect that such review is 
accomplished.

2.	Thereafter, the issue of the 
appropriate disability rating to be 
assigned to service-connected acquired 
psychiatric disorder should be 
readjudicated.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


